Title: To George Washington from Thomas Hutchins, 14 January 1782
From: Hutchins, Thomas
To: Washington, George


                  
                     Sir
                     Philada 14th Janry 1782.
                  
                  I have the honor to acquaint your Excellency that agreeable to your advice, I presented the Minister of War with my Account, and a few days ago requested him to inform me when I might expect to be equiped to set out for the Southward.  He answered it could not be done sooner than five of Six Months, and perhaps not then.  This being the case, I humbly pray, rather than remain idle, that your Excellency will favor me with indulgence to accompany the Commissioners who are appointed, and will shortly set out, to finish the Boundary Line between this State and Virginia.  The Minister of War was so obliging as to permit me to make Use of his Name to your Excellency and mention that as it is his opinion that we shall shortly be obliged either to repair Fort Pitt, or seek a proper situation in its vicinity to erect a Fortress on, in either case I can be Useful when upon the Spot, but at any rate, I should have it in my power to choose a number of such Situations as might prefer, and be able also to bring with me Plans and occasional Remarks, for the inspection and Approbation of your Excellency or those whose particular province it may be.  His Excellency the President of this State informed me the other day that hearing I was unemployed, and being desirous I should be one of the Commissioners for running the boundary Line, He had, with the Executive Council Nominiated me one of them; and that he would have requested your Excellency’s Permission for me to accompany them, but conceived that my being a federal Officer and under your immediate Command, an application from myself would be more proper and, consequently more agreeable to your Excellency.  I beg pardon for the trouble I have occasioned you and am With the most respectful Regard Sir Your Excellency’s Most Obedient and most Humble Servant
                  
                     Tho: Hutchins
                     
                  
               